Citation Nr: 1420673	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected right wrist degenerative joint disease and internal derangement with tendinitis and triangular fibrocartilage tear.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981, June 1985 to June 1989, and from August 1989 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; jurisdiction resides at the RO in Newark, New Jersey.  In that decision, the RO denied a compensable evaluation for the Veteran's service-connected right wrist disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.  

In a January 2012 rating decision, the Veteran was assigned a 10 percent disability rating for his service-connected right wrist disability effective October 27, 2011.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue remained on appeal.

In June 2012, the Board issued a decision that partially granted the claim of entitlement to a compensable evaluation for service-connected right wrist degenerative joint disease and internal derangement with tendinitis and triangular fibrocartilage tear prior to October 27, 2011, by awarding a 10 percent for that period, and denied a rating in excess of 10 percent thereafter.  The Board decision was subsequently implemented by the RO in a June 2012 rating decision wherein the RO assigned a 10 percent evaluation, effective September 4, 2007.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The previous Board decision was vacated in April 2014, and this decision satisfies the Veteran's request for readjudication.  The Board is of the opinion, however, that only that portion of the Board decision that denied an evaluation in excess of 10 percent was vacated; that portion of the decision favorable to the Veteran, wherein a 10 percent was granted prior to October 27, 2011, remains undisturbed.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the competent and credible evidence of record indicates that the Veteran's right wrist disability is manifested by pain and minimal limitation of motion; ankylosis of the right wrist is not shown.

2.  The evidence does not show that the Veteran's service-connected right wrist disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the service-connected right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for his service-connected right wrist disability.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in September 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and postservice VA treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's right wrist symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to how the Veteran's right wrist disability affects his daily activities.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations for his right wrist disability in October 2007 and October 2011.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right wrist disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a videoconference hearing before the undersigned in March 2012.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased disability rating for the service-connected right wrist disability.

Issue on appeal

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2013).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected right wrist disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 [wrist, limitation of motion].  See 38 C.F.R. § 4.27 (2013) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

Diagnostic Code 5215 [wrist, limitation of motion of], provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

The Board additionally notes that Diagnostic Code 5214 [wrist, ankylosis of], which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the Veteran evidences a limited range of motion of the wrist, the medical evidence of record fails to demonstrate the presence of any ankylosis.    

The evidence of record indicates that the Veteran has been diagnosed with degenerative joint disease of the right wrist.  See, e.g., the October 2007 VA examination report.  

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations. 

Analysis

The Veteran was afforded a VA examination in October 2007.  He complained of pain in his right wrist which occurred once per month with heavy lifting or heavy use.  He denied incapacitating episodes, flare-ups, use of assistive devices, interference with his job as a chef, interference with daily activities, and use of physical therapy for treatment.  Upon examination, the VA examiner noted some discomfort over the anatomical snuffbox with deep palpation.  Range of motion testing revealed dorsiflexion up to 65 degrees, palmar flexion up to 75 degrees, radial deviation up to 20 degrees, and ulnar deviation up to 45 degrees.  The Veteran complained of pain at the end of range of ulnar deviation and radial deviation.  The examiner also noted motor strength of 5/5 in all planes of motion.  After repetitive motion, no additional loss of function was found due to pain, fatigue, or lack of coordination.  The examiner diagnosed the Veteran with degenerative joint disease of the right wrist.  

The Board also notes that various VA treatment records dated between 2008 and 2011 document the Veteran's continued complaints of right wrist pain.  A July 2011 MRI report of the Veteran's right wrist revealed an impression of internal derangement.  

The Veteran was afforded another VA examination for his right wrist in October 2011.  He complained of increased right wrist pain which occurs daily and is worse when sleeping.  He reported that the right wrist pain interferes with his job as a chef, and that he wears a splint when he is not working.  He denied sensation changes, incapacitating episodes, flare-ups, and problems with repetitive motion.  

Upon examination, the VA examiner report no swelling, cellulitis, or deformities of the Veteran's right wrist.  However, he noted discomfort over the anatomical snuffbox with palpation.  Range of motion testing revealed dorsiflexion up to 60 degrees, palmar flexion up to 70 degrees, radial deviation up to 15 degrees, and ulnar deviation up to 40 degrees.  He complained of pain at the end of range of ulnar deviation, radial deviation, and dorsiflexion.  Supination and pronation were up to 85 degrees.  The VA examiner noted no indication of edema, guarding of motion, or objective signs of pain.  Further, repetitive range of motion of the right wrist showed no additional limitation of joint function due to pain, fatigue, or lack of endurance.  An X-ray report of the right wrist revealed an impression of probable old avulsion fragment adjacent the anterior distal aspect of the navicular bone, likely old avulsion fragment, unchanged; no significant joint space narrowing, and no acute fracture.  He diagnosed the Veteran with right wrist degenerative joint disease and right wrist internal derangement with tendinitis and triangular fibrocartilage tear.

The Veteran continued his complaints of right wrist pain at the March 2012 Board hearing.  Specifically, he testified that he uses a brace at all times except when working as a chef, and during work he uses a bandana around for support.  See the March 2012 Board hearing transcript, page 12.  He also stated that he went to one occupational therapy.  Id. at page 14.  Further, he complained of having difficulty picking up his daughter and other lifting.  Id. at page 20.        

As noted, in the June 2012 decision, the Board awarded a 10 percent evaluation for the Veteran's right wrist disability prior to October 27, 2011.  The Board acknowledged that the Veteran did not meet the requirements for a compensable rating under Diagnostic Code 5215 as premised upon limitation of motion, or for that matter based on ankylosis, so the Board awarded a compensable evaluation under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 was found applicable given that degenerative arthritis appeared to have consistently been part of the overall disability picture prior to October 27, 2011, particularly when taking into account the October 2007 VA examination report which specifically noted a diagnosis of degenerative joint disease of the right wrist.  Likewise, the Board found that there was a history of painful motion identified and a showing of an otherwise noncompensable degree of limitation of motion of the right wrist.

As noted in the Introduction, the portion of the June 2012 decision that awarded a 10 percent prior to October 27, 2011 stands.  As to whether an evaluation in excess of 10 percent is warranted, on or after that date, the Board notes that separate disability ratings are not permitted under Diagnostic Codes 5003 and 5215 as they both contemplate limitation of motion.  The Board further notes that a 10 percent rating is the highest scheduler rating available under Diagnostic Code 5215, and under Diagnostic Code 5003 for arthritis in one major joint.  As such, the Board is unable to grant separate or higher schedular ratings under these criteria.

While higher disabilities ratings are contemplated for ankylosis of the wrist under Diagnostic Code 5214, as discussed above, the evidence does not show that the Veteran's right wrist has been manifested by symptoms consistent with ankylosis at any time during the course of the appeal.  

The Board has considered whether an increased disability rating is warranted for the Veteran's right wrist disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran evidences functional loss due to his right wrist disability and uses a brace for support, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  A 10 percent disability rating is the maximum rating allowable under Diagnostic Code 5215.  Moreover, the October 2011 VA examiner noted that range of motion testing revealed dorsiflexion up to 60 degrees, palmar flexion up to 70 degrees, radial deviation up to 15 degrees, and ulnar deviation up to 40 degrees with complaints of pain at the end of range of ulnar deviation, radial deviation, and dorsiflexion.  He further reported no objective signs of pain.  Moreover, repetitive range of motion of the right wrist showed no additional limitation of joint function due to pain, fatigue, or lack of endurance. 

Additionally, even with consideration of factors such as pain, weakness, the symptomatology manifested by the Veteran's right wrist disability does not closely approximate ankylosis.  In this case, the objective evidence has shown that the Veteran has maintained motion in his right wrist throughout the course of the period under consideration.  The Board concludes that a higher rating based on those factors is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for his right wrist disability from October 27, 2011.  

Extraschedular Consideration

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the right wrist, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

Rice consideration

In granting in part and denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board notes that the Veteran reported to the October 2011 VA examiner that his right wrist disability interferes with his employment as a chef.  Moreover, the Veteran testified at the March 2012 Board hearing that he has dropped items at work and that he may need to find a different type of work due to his right wrist disability.  Crucially, however, the Veteran has not contended that his right wrist disability renders him unable to obtain substantially gainful employment.  Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected right wrist degenerative joint disease and internal derangement with tendinitis and triangular fibrocartilage tear is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


